Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed August 4, 2022.
Claims 2 and 9 have been canceled.
Claims 1, 8, and 15 have been amended.
Claims 3-7, 10-14, and 16-20 are in their original presentation.
Claims 1, 3-8, and 10-20 are currently pending and have been fully examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a records retriever configured to retrieve information”, “a treatment calculator configured to compute actual treatment options”, “a precision cohort calculator configured to compute precision cohort treatment options”, a treatment analyzer configure to analyze the decision points”, and “a report generator configured to generate a precision population analysis report” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 10-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 15), and an article of manufacture (claim 8) which are recited as a method, a system, and a non-transitory computer readable medium that perform the steps and/or functions of: retrieving information relating to a patient cohort from an electronic health records database spanning multiple databases, multiple data store of records, across multiple servers facilitating the storing and retrieval of health records; identifying clinical treatment decision point within time windows in the information retrieved from the electronic health records database, wherein the clinical treatment decision points are listed as events on longitudinal histories relating to patients and the time windows indicate the information corresponding to the decision points; retrieving characteristic features for each patient in the patient cohort relating to the clinical treatment decision points; retrieving outcome features associated with outcomes relating to the clinical treatment decision points; identifying decision points from the information retrieved; computing actual treatment options from the decision points; computing, via a machine learning model using characteristics of drugs as input, precision cohort treatment options relating to the decision points using precision cohort analytics on a patient group; analyzing the decision points by comparing the actual treatment options with the precision cohort treatment options for each of the decision points to determine recommended measures; and generating a precision population analysis report based on the recommended measures.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mental processes”, which are processes that can be practically performed in the human mind or with the aid of a pencil and paper, including observation, evaluation, judgment, and opinion (MPEP 2106.04(a)). Processes recited as being performed by a computer can also be considered mental processes as long as the underlying process is capable of being performed in the human mind or with the aid of a pencil and paper (MPEP 2106.04(a)(2).III.C). 
The claim is directed to a system to perform the process of identifying recommended treatment measures for a patient, which is performed by the system identifying decision points from retrieved information, computing actual treatment options from the decision points, computing characteristics of drugs as input and precision cohort treatment options relating to the decision points using precision cohort analytics on a patient group, and analyzing the decision points by comparing the actual treatment options with the precision cohort treatment options for each of the decision points to determine recommended measures.
Identifying decision points from retrieved information, computing actual treatment options from the decision points, and computing characteristics of drugs as input and precision cohort treatment options relating to the decision points using precision cohort analytics on a patient group are all mental processes because they are all making observations of the retrieved information and using those observations to make judgments regarding the characteristics of the data (e.g., observing the retrieved information and identifying the different decision points in the data).
Analyzing the decision points by comparing the actual treatment options with the precision cohort treatment options for each of the decision points to determine recommended measures is evaluating the data and making a judgment regarding which treatment option should be recommended to the patient, which is akin to the mental process that would be used to diagnose a patient with a condition (see MPEP 2106.04(a)(2).II.C.iii, even though it is listed under certain methods of organizing human activity, it is describing the diagnostic process laid out in the rules as a mental process).

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The step of retrieving information from a database, is an example of mere data gathering. Mere data gathering is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be relating to a patient cohort from an electronic health records database spanning multiple databases, multiple data store of records, across multiple servers facilitating the storing and retrieval of health records; the limitations specifying identifying clinical treatment decision point within time windows in the information retrieved from the electronic health records database, wherein the clinical treatment decision points are listed as events on longitudinal histories relating to patients and the time windows indicate the information corresponding to the decision points; the limitations specifying the characteristic features are for each patient cohort and relating to the clinical treatment decision points and the outcome features are associated with outcomes relating to the clinical treatment decision points; and the limitations specifying the machine learning model using characteristics of drugs as input, and the analysis being performed by comparing “the actual treatment options with the precision cohort treatment options” are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of generating a precision population analysis report based on the recommended measures is an example of necessary data outputting because it is creating an output of the results of the analysis. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
The steps of: identifying clinical treatment decision point within time windows in the information retrieved from the electronic health records database, wherein the clinical treatment decision points are listed as events on longitudinal histories relating to patients and the time windows indicate the information corresponding to the decision points; retrieving characteristic features for each patient in the patient cohort relating to the clinical treatment decision points; and retrieving outcome features associated with outcomes relating to the clinical treatment decision points are examples of insignificant extra-solution activity because they are only nominally or tangentially related to the abstract idea (MPEP 2106.05(g)). The “clinical treatment decision points”, “characteristic features for each patient in the patient cohort relating to the clinical treatment decision points”, and “outcome features associated with outcomes relating to the clinical treatment decision points” are not positively recited as being used as part of analyzing the decision points because the “clinical treatment decision points” are distinct from the “decision points” that are identified as part of “identifying decision points” and then analyzed in the analyzing step. Because these steps are not related to the identified abstract idea, these steps only have a nominal or tangential relation to the abstract idea, which means that these limitations are insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as describing the method in claim 1 as “a computer-implemented method”, “computing, via a machine learning model using characteristics of drugs as input, precision cohort treatment options…”, and the limitations in claim 15 that describe the functions as being performed by individual components of the system, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (retrieving information from an electronic records database) or performing repetitive calculations (computing options). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the computer readable medium, the system the processor, and the memory component) are all generically recited components (see specification, par. [0090]-[0093]). The “electronic health records database spanning multiple databases, multiple data store of records, across multiple servers facilitating the storing and retrieval of health records” is not positively recited as being part of the claimed invention. Therefore the structure of the database is not required by the broadest reasonable interpretation of the claims in light of the specification (MPEP 2111). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer system retrieving information, identifying data from the retrieved data, performing repetitive calculations to identify treatment options at decision points, identifying recommended treatment measures for a patient, and outputting a report with the results of the analysis identifying the recommended treatment measures. This is a generic computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 3-7 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 3-7 recite the same abstract idea as claim 1.
Claims 3-7 all recite additional limitations that amount to: insignificant extra-solution activity, a further description of the abstract idea, or an additional abstract idea.
Claim 3 recites additional limitations that serve as mere data gathering because it describes taking the information retrieved from the database and generating statistics regarding the data for use in the analysis. Gathering statistics based on a set of information to then optimize some parameter is an example of mere data gathering cited in MPEP 2106.05(g). The gathering of the statistics is performed by the system performing repetitive calculations, which is a well-understood, routine, and conventional function of a generic computer when claimed as an insignificant extra-solution activity (MPEP 2106.05(d).II).
Claim 4 recites additional limitations that serve to further describe the abstract idea by performing the analysis to generate the treatment recommendations. It then describes the further abstract idea of a mathematical concept (MPEP 2106.04(a)(2).I) by having the system estimate associated outcomes for the treatment options suggestions.
Claim 5 recites additional limitations that serve to further describe the mathematical concept recited in claim 4 by describing the specific mathematical concept that is to be used to estimate the outcomes.
Claim 6 recites additional limitations that serve to select by type or source the data to be manipulated. Claim 6 describes what types of groups could be used to generate the patient group used for comparison. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)). The selecting by type or source is performed by the system retrieving information from a memory, which is a well-understood, routine, and conventional function of a generic computer when claimed as an insignificant extra-solution activity (MPEP 2106.05(d).II).
Claim 7 recites additional limitations that amount to mathematical concepts because it recites identifying several mathematical relationships between data, such as: a measure of clinical inertia, a quantification of treatment decision overlap, a quantification of the difference in expected control, a quantification of a potential impact relating to the difference in expected control, identifying the mathematical relationships for additional subsets of the retrieved data.
Claims 10-14 are computer program product claims dependent from claim 8 and recite the same abstract idea as claim 8. Claims 10-14 recite additional limitations that are the same or substantially similar to the limitations of claims 3-7, respectively. Claims 10-14 are rejected under 101 for the same reasons as claims 3-7.
Claims 16-20 are system claims dependent from claim 15 and recite the same abstract idea as claim 15. Claims 16-20 recite limitations that are the same or substantially similar to limitations present in claims 1, 3-4 and 6-7, respectively. Claims 16-20 are rejected under 101 for the same reasons as claims 1, 3-4 and 6-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 8, 10-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmeli (US PG Pub. 2013/0226612) in view of Dastmalchi (US PG Pub. 2013/0275153), in further view of Carlson (US PG Pub. 2019/0066843) and Maron (US PG Pub. 2020/0090802).

Claim 1
	Regarding claim 1, Carmeli teaches
A computer-implemented method comprising:
Abstract, “A computerized method of generating evidence based case object for a decision support application.”
Retrieving information relating to a patient cohort from an electronic health records database 
Par. [0048], “As shown at 103, a plurality of patient records of a plurality of patients which have been at the medical decision point are selected from one or more medical records databases, such as EHR.”
Par. [0049], “As shown at 104, the patient records are now divided to a plurality of patient groups each includes patient records of patients having common and/or similar patient dependent clinical characteristics at the medical decision point.”
Identifying clinical treatment decision points in the information retrieved from the electronic health records database, wherein the clinical treatment decision points are listed as events on a longitudinal histories relating to patients 
Par. [0022], “The evidence based case objects are set with a decision point model mapping between a plurality of patient dependent clinical characteristics and a plurality of treatment options for the medical decision point based on data extracted from a plurality of guidelines and medical records of patients which are or have been at the certain decision point.”
Par. [0048], “As shown at 103, a plurality of patient records of a plurality of patients which have been at the medical decision point are selected from one or more medical records databases, such as EHR.”
Retrieving characteristic features for each patient in the patient cohort relating to the clinical treatment decision points and retrieving outcome features associated with outcomes relating to the clinical treatment decision points
Par. [0022], “The model is optionally enforced with statistical data pertaining to patient groups and having certain patient dependent clinical characteristics and/or estimated treatment outcomes for a patient having these certain patient dependent clinical characteristics. The treatment outcomes may be estimated according to analysis of medical records of patients that had been in that decision point, selected from medical records databases and for which clinical outcome is recorded in that database.”
Par. [0048], “Each one of these medical records describes patient dependent clinical characteristics of a certain patient, one or more treatment options taken for her at the medical decision point and one or more outcomes thereto. Optionally, these records are identified according to the above decision point model, for example according to a match between a branch in the hierarchical decision point model and terms extracted by semantic analysis of records.”
Identifying decision points from the information retrieved
Par. [0044], “According to some embodiments of the present invention, the KM module 201 generates the decision point model based on declarative and procedural data from the medical knowledge databases. The declarative and procedural data are used to create a decision point model that provides a comprehensive description of the decision point. Optionally, the declarative data is arranged in a hierarchical structure of patient dependent clinical characteristics, properties of patient dependent clinical characteristics, and relations therebetween.”
Par. [0045], “FIG. 3A demonstrates an exemplary declarative decision point model for an adjuvant breast cancer decision point. Each of the nodes shows is a nested node, which comprise of a bunch of patient dependent clinical characteristics and relations, see for example FIG. 3B that depicts an expansion of a patient clinical node 150 of FIG. 3A). The nodes on the right side branch, which are related to patient genomics, patient demographics, patient clinical, and tumor status, refer to clinical characteristics of the patient. The range of possible treatment options is modeled by the nodes in the left side branches.”
Computing actual treatment options from the decision points
Par. [0045], “Optionally, the KM module 201 arranges the treatment options in a declarative decision point model, optionally hierarchical, for example by applying one or more ontologies, data learning rules and/or diffusion processes. The declarative decision point model may arrange the presented nodes according to core properties of the decision point.”
Computing, via a machine learning model, precision cohort treatment options relating to the decision points using precision cohort analytics on a patient group
Par. [0037], “As further described below, the method 100 and platform 200 integrates clinical evidences from medical records databases 208 together with guidelines pertaining to a certain clinical case while producing statistical results aggregators, weighted predictions, and/or treatment recommendations using data mining, machine learning and other statistical and rule based techniques.”
Par. [0045], “Optionally, the KM module 201 arranges the treatment options in a declarative decision point model, optionally hierarchical, for example by applying one or more ontologies, data learning rules and/or diffusion processes.”
Par. [0049], “As shown at 104, the patient records are now divided to a plurality of patient groups each includes patient records of patients having common and/or similar patient dependent clinical characteristics at the medical decision point. Optionally, machine learning techniques are used to suggest refined patient-similarity metrics, yielding fine-grained similar patient groups.”
Par. [0050], “Now, as shown at 105, for each patient group, a plurality of estimated outcomes are calculated to some or all of the plurality of treatment options, optionally using processor 199. As used herein, an estimated outcome means an outcome calculated according to an analysis, optionally statistical, of respective patient records, for example by an analysis module 203. The estimated outcome may include and/or be a calculated predicted risk for a certain patient and/or a predicted treatment, for example which treatment will probably given (e.g. prescribed) to certain patients.”
Par. [0051], “The outputs allow matching between a certain patient and outcome of a treatment given to a group of patients having similar patient dependent clinical characteristics.”
See also par. [0045], which recites, “The decision point model is optionally generated using a mapping module 205, such as the Florida Institute for human & machine cognition (IHMC) patient dependent clinical characteristic mapper”, par. [0052], which describes adding outcome data to the decision point model to give an indication of the efficacy of different treatment options, and par. [0055], which uses the decision point model to map the groups of patients to a plurality of treatment options. 
Analyzing the decision points by comparing the actual treatment options with the precision cohort treatment options for each of the decision points to determine recommended measures
Par. [0061], “As shown at 106, the above allows generating evidence based case object 211 which outputs an evidence based case object 211 which receives patient data having a subset of patient dependent clinical characteristics and outputs an estimated prognosis under one of possible alternative treatments for the patient at the medical decision point based on the estimated outcomes of a patient group which includes patients with a similar subset of patient dependent clinical characteristics. Optionally, the evidence based case object 211 includes the above decision point model, enhanced with data extracted from the medical records databases, for example with data indicative of estimated achieved outcomes of certain treatment options.”
Par. [0053], “As the estimated outcomes are for a certain group of patients having common patient dependent clinical characteristics, they indicate which treatment pattern fit better to a patient having similar patient dependent clinical characteristics.”
Generating a precision population analysis report based on the recommended measures
Par. [0061], “Optionally, the evidence based case object 211 outputs a report summarizing some of the data available in the decision point model and/or a relative estimated efficacy of optionally treatment outputs, and/or a distribution of actual treatment given to patient with similar clinical characteristics at the medical decision point, for example as shown at FIG. 5.”
However, Carmeli does not teach
Retrieving information relating to a patient cohort from an electronic health records database spanning multiple databases, multiple data store of records, across multiple servers facilitating the storing and retrieval of health records
Identifying clinical treatment decision points within time windows in the information retrieved from the electronic health records database, wherein the clinical treatment decision points are listed as events on a longitudinal histories relating to patients and the time windows indicate the information corresponding to the decision points
Computing, via a machine learning model using characteristics of drugs as input, precision cohort treatment options
Dastmalchi teaches
Retrieving information relating to a patient cohort from an electronic health records database spanning multiple databases, multiple data store of records, across multiple servers facilitating the storing and retrieval of health records
Par. [0030], “Referring now to FIG. 1, medical system 100, in accordance with an embodiment of the invention. The system 100 is shown to include medical source 114, a medical information navigation engine (MINE) 112, and medical information consumers (also referred to herein as "output" or "medical output") 117. The medical source 114 are shown to include an electronic health record (EHR) 118, EHR 120, health information exchange (HIE) 122, and a picture archiving and communication system (PACS) 124.”
Par. [0032], “The source 114 generally provides various medical information to the MINE 112. For example, the EHRs 118 and 120 each may provide information such as medical records and billing, the HIE 122 may provide information such as medical records, and the PACS 124 may provide information such as diagnostic imaging and reports.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the system of Carmeli by replacing the EHR of Carmeli with the medical source spanning different databases, data stores, and multiple servers, as taught by Dastmalchi, because it is a simple substitution of one known prior art element (the ability to access the EHR taught by Carmeli) for another known prior art element (the ability to access the medical source, which has access to the multiple databases, data stores, and servers taught by Dastmalchi) according to known methods (include the medical source from Dastmalchi in the system of Carmeli) to achieve predictable results (a decision support system like the one taught by Carmeli that has access to the same data that is available to the system of Dastmalchi), with no additional Graham v. Deere considerations (MPEP 2143.I.B).
Carlson teaches
Identifying clinical treatment decision points within time windows in the information retrieved from the electronic health records database, wherein the clinical treatment decision points are listed as events on a longitudinal histories relating to patients and the time windows indicate the information corresponding to the decision points
Par. [0005], “The present disclosure is directed to methods and apparatus for collapsing clinical event data into meaningful states of patient care. For example, multiple time-ordered streams of clinical data, which can include billing codes, lab results, treatments applied, clinical observations (e.g., free form notes in electronic health records, or “EHRs”), orders, etc., may indicate respective clinical histories of multiple patients. These streams may be divided into temporal segments of various durations.”
Par. [0020], “In various embodiments, a patient's clinical history, which may include a plurality of clinical events (measurements, medication, notes, orders, labs, claims, etc.), may be organized into time-ordered streams of clinical data. These streams may be partitioned by durations of time into what will be referred to herein as “temporal segments.” Durations of these temporal segments may be varied (e.g., to minutes, hours, days, weeks, months, years, etc.) to set a scale of a window in which multiple clinical events are considered to be co-incident.”
Par. [0036], “In some embodiments of the present disclosure, the skip-gram model may be used, except with temporal segments instead of individual words. That is, each training example used to train the model and learn the embeddings may include a particular temporal segment (which as described above may be an hour, day, week, month, etc.) and any clinical events that occurred during the temporal segment. The training example may also include, as context for the input temporal segment, other temporal segments that surround the input temporal segment (e.g., occur n temporal segments before or after). Accordingly, instead of the trained skip-gram model being able to predict context words (e.g., surrounding words and/or other semantically-related words) based on an input word, the skip-gram model may be used to predict, based on an input temporal segment, other temporal segments that are semantically similar and/or temporally surround the input temporal segment.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Carmeli and Dastmalchi the ability to identify decision points by time windows and to have the time windows indicate the information corresponding to the decision points, as taught by Carlson, because organizing the decision points into time windows that indicate the information associated with the decision points allows the system to learn patient health trajectories, and determining a patient’s state in a health trajectory can allow “potential next states (e.g., diagnoses, treatments, outcomes, etc.) [to] be predicted and treatment administered accordingly” (see Carlson, par. [0006]; see also Carlson, par. [0036], [0044])
Maron teaches
Computing, via a machine learning model using characteristics of drugs as input, precision cohort treatment options
Par. [0057], “The output 126-2 includes a recommended course of treatment for the subject 102 that is determined based on the cohort of the subject 102. For example, the recommended course of treatment may include the initiation of pharmacotherapeutic interventions such as treatment with a predetermined class of cardiovascular drugs that can be classified to ten categories based on the features, including, but not limited to peripheral vasodilator reaming enhancer, angiotensin converting agent inhibitor, hypotension and shock therapeutic agent, diuretic, antiarrhythmic agent, antiarralciton drug, antihypertensive agent, anticoagulant and thrombolytic agent, cardiac tonic therapeutic agents.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Carmeli, Dastmalchi, and Carlson the ability to use characteristics of drugs as input into the machine learning model used to select treatment options, as taught by Maron, because different drugs have different characteristics that can make them most suitable to treat a certain type of ailments or to promote certain types of reactions in patients, so using the characteristics of the drug can be helpful in determining what type of medication should be recommended for a patient with a specific ailment (see Maron, par. [0057]-[0066], which provides a brief description of the different effects of the different drug categories based on their features.).

Claim 3
	Regarding claim 3, the combination of Carmeli, Dastmalchi, Carlson, and Maron teaches all the limitations of claim 1. Carmeli further teaches 
Identifying actual treatment options taken for each of the decision points
Par. [0048], “Each one of these medical records describes patient dependent clinical characteristics of a certain patient, one or more treatment options taken for her at the medical decision point and one or more outcomes thereto.”
This shows that the system identifies the actual treatment options that have been taken by patients that have been at each decision point.
Computing associated outcomes for each of the decision points based on the actual treatment options taken
Par. [0050], “Now, as shown at 105, for each patient group, a plurality of estimated outcomes are calculated to some or all of the plurality of treatment options, optionally using processor 199. As used herein, an estimated outcome means an outcome calculated according to an analysis, optionally statistical, of respective patient records, for example by an analysis module 203. The estimated outcome may include and/or be a calculated predicted risk for a certain patient and/or a predicted treatment, for example which treatment will probably given (e.g. prescribed) to certain patients.”
This takes the actual treatment options taken and the associated outcomes and performs statistical analysis to determine a predicted outcome for a patient with similar characteristics.

Claim 4
	Regarding claim 4, the combination of Carmeli, Dastmalchi, Carlson, and Maron teaches all the limitations of claim 1. Carmeli further teaches
Applying precision cohort analytics to each of the decision points to generate personalized treatment options
Par. [0049], “As shown at 104, the patient records are now divided to a plurality of patient groups each includes patient records of patients having common and/or similar patient dependent clinical characteristics at the medical decision point. Optionally, machine learning techniques are used to suggest refined patient-similarity metrics, yielding fine-grained similar patient groups.”
Par. [0051], “he outputs allow matching between a certain patient and outcome of a treatment given to a group of patients having similar patient dependent clinical characteristics. This allows indicating which treatment provided better results for patients having similar patient dependent clinical characteristics. For example, FIGS. 4A-4B depicts a number of screenshots of a user interface depicting assessment of treatment options and related outcomes of certain group of patients selected according to patient similarity.”
Selecting treatment option suggestions from the personalized treatment options
Par. [0053], “As the estimated outcomes are for a certain group of patients having common patient dependent clinical characteristics, they indicate which treatment pattern fit better to a patient having similar patient dependent clinical characteristics.”
Estimating associated outcomes for the treatment option suggestions
Par. [0051], “FIG. 4C is graph comparing predictive results for each one of the above treatment options based on their outcomes.”
Par. [0055]-[0058] describes taking a plurality of treatment options from a set of guidelines, identifying a cohort of patients with similar characteristics, and identifies the actual treatments for those patients.
Par. [0059], “Each estimated outcome is calculated according to the distribution of actual outcomes in response to the treatment option they receive (or did not receive).”

Claim 5
	Regarding claim 5, the combination of Carmeli, Dastmalchi, Carlson, and Maron teaches all the limitations of claim 4. Carmeli further teaches
Estimating the associated outcomes being based on a causal inference
Par. [0059], “Each estimated outcome is calculated according to the distribution of actual outcomes in response to the treatment option they receive (or did not receive).”
As described in par. [0056] of the specification, “A causal inference draws a conclusion about a causal connection based on the conditions of the occurrence of an effect. As such, the effect being the selected precision cohort treatment option 256 effectiveness for a given condition. The historical effectiveness of the selected precision cohort treatment option 256 for a given precision cohort can be used as the estimated associated outcome 259.”
Using this definition of “causal inference” includes the description provided in par. [0059], where the system uses the actual historical outcomes for the patients in a cohort to calculate the estimated outcome for each possible treatment option for a new patient in the same cohort. 

Claim 6
	Regarding claim 6, the combination of Carmeli, Dastmalchi, Carlson, and Maron teaches all the limitations of claim 1. Carmeli further teaches
The patient group being chosen from the group consisting of a population cohort, a different patient cohort, a patient panel, and from an individual patient
Par. [0051], “The outputs allow matching between a certain patient and outcome of a treatment given to a group of patients having similar patient dependent clinical characteristics.”
This shows the patient group is a group of different patients having similar patient dependent clinical characteristics.

Claim 8
	Claim 8 is a computer program product claim that recites a computer program product comprising a computer  readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method that is the same or substantially similar to the method of claim 1. Carmeli teaches the following limitations not addressed by the rejection of claim 1:
A computer program product comprising a computer  readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method
Par. [0005], “According to some embodiments of the present invention, there is provided a computer program product for generating evidence based case object for a decision support application. The computer program product includes a computer readable storage medium, first program instructions to provide a medical decision point, second program instructions to generate a decision point model…”

Claims 10-13
	Claims 10-13 are computer program product claims dependent from claim 8 that recite additional limitations that are the same or substantially similar to the limitations of claims 3-6, respectively. Please refer to the rejections of claims 8 and 3-6.

Claim 15
	Claim 15 is a system claim that recites a precision cohort analytics system comprising components configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Carmeli teaches the following limitations not addressed by the rejection of claim 1:
A precision cohort analytics system comprising
Par. [0008], “According to some embodiments of the present invention, there is provided a system of generating evidence based case object for a decision support application.”
At least one processor
Par. [0008], “The system comprises a processor”
At least one memory component
Par. [0006], “The first, second, third and fourth program instructions are stored on the computer readable storage medium.”
See par. [0005] for a description of the different program instructions, which amount to program instructions to implement the systems and methods of the Carmeli invention.
See par. [0027] for specific descriptions of the computer readable storage medium that include specific types of computer memory components.
Determining treatment options for a given condition 
Par. [0061], “As shown at 106, the above allows generating evidence based case object 211 which outputs an evidence based case object 211 which receives patient data having a subset of patient dependent clinical characteristics and outputs an estimated prognosis under one of possible alternative treatments for the patient at the medical decision point based on the estimated outcomes of a patient group which includes patients with a similar subset of patient dependent clinical characteristics. Optionally, the evidence based case object 211 includes the above decision point model, enhanced with data extracted from the medical records databases, for example with data indicative of estimated achieved outcomes of certain treatment options.”
Par. [0053], “As the estimated outcomes are for a certain group of patients having common patient dependent clinical characteristics, they indicate which treatment pattern fit better to a patient having similar patient dependent clinical characteristics.”
However, Carmeli does not teach
Determining a follow-up window
Carlson teaches 
Determining a follow-up window
Par. [0026], “Accordingly, techniques are described herein for dividing, e.g., by a time chunker 104, the time-ordered streams of clinical data into one or more respective pluralities of temporal segments TS, such that {(TS.sup.1.sub.1, TS.sup.1.sub.2, TS.sup.1.sub.3, . . . ), (TS.sup.2.sub.1, TS.sup.2.sub.2, TS.sup.2.sub.3, . . . ), . . . , (TS.sup.n.sub.1, TS.sup.n.sub.2, TS.sup.n.sub.3, . . . )}. In various embodiments, time chunker 104 may be implemented using any combination of hardware and/or software. In various embodiments, each plurality or set of temporal segments divided out by time chunker 104 may have a different duration, so that temporal segments of varying durations can be “tested” to determine which duration of temporal segments provides the best information (e.g., collapses into well-populated clusters in reduced dimensionality space, and/or with clear temporal health trajectories emerging between the clusters, etc.) that can be used for various purposes later.”
Par. [0027], “ In some embodiments, the raw temporal segments may then be process mined to identify one or more temporal health trajectories.”
Par. [0031], “In various embodiments, temporal health trajectories may represent a temporal sequence of flow of clinical events that patients may expect to experience given their clinical past. FIG. 3 depicts one example of a temporal health trajectory associated with chronic kidney disease (“CKD”) that may be gleaned from multiple temporally-connected clusters detected in embeddings 108. As noted above, temporal health trajectories 112 may be used for various purposes.”
Par. [0033], “In other embodiments, temporal health trajectories identified from streams of clinical data associated with a patient population may be used to predict/infer a patient's current state, and/or predict and/or infer diagnoses, outcomes, and/or other future clinical events associated with the patient. For example, in some embodiments, the individual's patient's stream of clinical data may be divided, e.g., by time chunker 104, into temporal chunks and embedded, e.g., by embedding engine 106, into a reduced dimensionality space. The patient's individual embeddings may then be matched to existing clusters/trajectories identified by analysis engine 110 previously, e.g., to determine the patient's current state vis-à-vis one or more temporal health trajectories. The next states of the trajectory(ies) and their associated likelihoods or probabilities may then be provided, e.g., by a clinician to the patient, to inform the patient as to what might happen next, and/or to inform the clinician as to what treatments may impact what happens next.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Carmeli, Dastmalchi, Carlson, and Maron the ability to determine a follow-up window for a given condition, as taught by Carlson, because it allows the system to recognize the patient’s probable health trajectory, which can help inform the patient about what they should expect next or to plan future treatments for the patient (Carlson, par. [0033]).

Claims 16-19
	Claims 16-19 are system claims dependent from claim 15 that recite limitations that are the same or substantially similar to limitations recited in claims 1, 3-4 and 6, respectively. Please refer to the rejections of claims 15 and 1, 3-4 and 6.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carmeli, Dastmalchi, Carlson, and Maron in view of Fogel (US PG Pub. 2017/0177822).

Claim 7
	Regarding claim 7, the combination of Carmeli, Dastmalchi, Carlson, and Maron teaches all the limitations of claim 1. However, Carmeli does not teach
Determining a clinical inertia by analyzing the decision points for no treatment change
Comparing the actual treatment options with the precision cohort treatment options to quantify an amount of treatment decision overlap
Comparing actual treatment outcomes with precision cohort outcomes to quantify a difference in expected control
Estimating a potential impact relating to the difference in expected control
Repeating the analysis on a different patient group
Fogel teaches
Determining a clinical inertia by analyzing the decision points for no treatment change
Par. [0162], “FIG. 3C illustrates a personalized prognostic profile 300C including a graph illustrating a comparison of survival of patients having versus not having received a specified treatment (e.g., treated vs. untreated patients), according to an exemplary embodiment. That is, in some example embodiments, the nested modeling process is carried out, if the user chooses (e.g., via a user input), to compare outcomes for members of a matched population who received a user-specified treatment of interest and those that did not.”
Comparing the actual treatment options with the precision cohort treatment options to quantify an amount of treatment decision overlap
Fig. 3C, widget 305C shows an overlap between patients in the patient cohort similar to the current patient who actually received a specific treatment.
Comparing actual treatment outcomes with precision cohort outcomes to quantify a difference in expected control
Par. [0194], “Case 7: The system of the present invention creates a predictive model for 30-day mortality that starts with the forced match data (from long-term nursing home residents with heart failure who are over 80 and do not have diabetes), further limited to the 3992 patients whose estimated 6-month mortality by the model of Case 6 lies between 39% and 65% (that is, between 75% and 125% of the 6-month mortality estimate for Patient X under the forced match model). This “nested model” for 30-day mortality effectively is based on the interactions of potential predictor variables with the forced match variables and with the constellation of factors that determine the 6-month mortality prognosis. Using this model the 30-day mortality estimate for Patient X is 3.7%, 10% lower than the estimate from applying a generic model for nursing home residents with heart failure.”
Estimating a potential impact relating to the difference in expected control
Par. [0194], (in the discussion of Case 7) “Using this model the 30-day mortality estimate for Patient X is 3.7%, 10% lower than the estimate from applying a generic model for nursing home residents with heart failure… In this case, the mortality prognosis estimated by the personalized prognostic system is dramatically better than the prognoses generated by other methods, to a degree likely to influence the decisions of the patient and his family. The more valid, credible, and comprehensible prognosis shown by the personalized prognostic graph of the system of the present invention is a sound basis for shared decision-making by the patient and his physician. Patient X, viewing the personalized survival graph shown by the blue line on Figure Y might opt for more aggressive life-prolonging therapy than one viewing the non-personalized, conventionally-produced survival graph indicated by the black line or the red line.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Carmeli, Dastmalchi, Carlson, and Maron the ability to compare treatment outcomes for patients receiving a treatment versus patients not receiving treatment, compare actual treatment options and outcomes against precision cohort treatments and outcomes, and estimate a potential impact reflecting a degree of expected control, as taught by Fogel, because, by narrowing the prognosis predictions to the patients that are most similar to the current patient instead of a general population, it allows the system to produce prognosis predictions that are “more credible to the patient and family than a conventional approach to prognosis”, which helps to improve the patient and family’s ability to make decisions regarding the patient’s care (Fogel, par. [0194], when discussing Case 7).
Fogel further teaches
Repeating the analysis on a different patient group
Par. [0209], “The initial predictive models for the outcome of interest in the population with all of the forced matches may be pre-calculated and stored, for many common combinations of forced match criteria. The subset P.sub.1 that will be selected from the population P.sub.0 will be different for different index patients, depending on their estimated probability of having the outcome of interest over the first important user-specified time interval and the pre-specified interval around the index patient's estimated risk that will be used to select the subset. Differences in the population P.sub.1 may change the details of the predictive model for the outcome over the second user-specified time interval, or change the details of the predictive model for receipt of the treatment of interest.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Carmeli, Maron, and Fogel the ability to repeat the analysis on a different group of patients because it allows the system to perform similar analysis to improve the prognosis predictions for a different group of patients having different characteristics (see Fogel, par. [0209]).

Claim 14
	Claim 14 is a computer program product claim that depends from claim 8 and recites limitations that are the same or substantially similar to the limitations of claim 7. Please refer to the rejections of claims 8 and 7.

Claim 20
	Claim 20 is a system claim that depends from claim 15 and recites limitations that are the same or substantially similar to limitations taught by the rejection of claim 7. Please refer to the rejection of claims 15 and 7.

Response to Arguments
101 Rejections
Applicant's arguments filed August 4, 2022, have been fully considered but they are not persuasive.
The Applicant asserts that there was improper abstraction. This argument is not persuasive.
The Applicant argues that the claims recite more than an abstract idea, however, the analysis at Step 2A Prong 1 only requires determining whether the claims recite an abstract idea (MPEP 2106.04.II.A.1).
As laid out in the rejection, the Examiner cites to specific portions of the claims that are considered to be a mental process. The steps of the claim do recite steps that can be considered a mental process, such as observing and evaluating data in order to make opinions or judgments regarding the data. The additional limitations, such as those dealing with retrieving information from an electronic health records database, are analyzed under Step 2A Prong 2, where the additional limitations are analyzed to determine whether they are sufficient to integrate the recited abstract idea into a practical application.
Because the claims do recite an abstract idea, the argument that the claims are improperly abstracted in the analysis at Step 2A Prong 1 are not persuasive.

With respect to the arguments directed towards whether the claim recites certain methods of organizing human activity, these arguments are moot because the current rejection, as written, does not characterize the recited abstract idea as certain methods of organizing human activity.

With respect to the arguments based on Enfish (Remarks, pg. 12), these arguments are not persuasive.
The court determined in Enfish that the relational database structure at issue in the claims provided an improvement to technology because it improved the functionality of the computer. 
In the current case, there is no similar showing that the claimed invention improves the functionality of the computer or other technology. The purported improvements recited in the Remarks (“problems associated with retrieval search systems, such as healthcare deficiencies, or care gapes [sic], using data analytics of information retrieved for a given population”). These are not problems that are rooted in the technology. The problems in identifying patients at risk due to care gaps is not one that arises from the technological limitations present in prior art systems. Rather the problem is based in the gathering and analyzing of data, and gathering and analyzing information using conventional techniques and displaying the result is not an improvement to technology or a technical field (MPEP 2106.05(a).II).
Because the claims do not provide an improvement to the functionality of the computer system, the argument that the claims should be eligible despite being run on a general purpose computer are not persuasive.
With respect to the assertion that “”the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” (Remarks, pg. 13), this argument is not persuasive.
In order to make a determination that a claimed invention provides an improvement to technology, the purported improvement must be supported in the original disclosure in sufficient detail such that one having ordinary skill in the art would recognize it as an improvement, and the improvement must be reflected in the claims (MPEP 2106.05(a)).
In the current invention, the improvement is neither supported in the original disclosure, nor is the improvement reflected in the claims. There is nothing in the original disclosure that would suggest that the issues solved by the disclosed invention are based on issues with the prior art network systems, and the claims do not recite any limitations relating to the use of computer networks beyond broadly recited limitations about “retrieving information” from multiple databases. Retrieving information from databases on other servers is an example of the insignificant extra-solution activity of mere data gathering, because it merely recites retrieving data, and the limitations regarding the specific sources of the data are selecting by type or source the data to be manipulated, which is also an insignificant extra-solution activity (MPEP 2106.05(g)). Further, sending and receiving data over a network is considered to be a well-understood, routine, and conventional function of a general purpose computer when recited broadly or as extra-solution activity (MPEP 2106.05(d).II).
With respect to the assertion that the claims are eligible because of their similarity to the claims at issue in Core Wireless, these arguments are also not persuasive.
The claims in Core Wireless were determined eligible because they provided an improvement to the functionality of a mobile device by providing an improved user interface that overcame technical limitations that were present in prior art interfaces. They were not determined to be eligible simply because it provided “a particular manner of summarizing and presenting information in electronic devices”. Rather, the MPEP states that gathering and analyzing information using conventional techniques and displaying the result is not an improvement to technology or a technical field (MPEP 2106.05(a).II, citing TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Further, the data analysis is identified as the abstract idea, and presenting the results of that data analysis is necessary data outputting, which is considered to be insignificant extra-solution activity (MPEP 2106.05(g)).
The present claims do not provide the same type of improvement to technology that made the claims in Core Wireless eligible, the purported improvement is more similar to limitations determined not to provide an improvement to technology, and the purported improvement is a type of limitation that can be considered insignificant extra-solution activity. Therefore, the argument that the claims should be eligible under 101 based on the Core Wireless case are not persuasive.
  
For at least the foregoing reasons, the 101 rejection of the claims will be sustained.

Prior Art Rejections
Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686